SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2016 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX FIRST QUARTER OF 2016 RESULTS Derived from interim financial information reviewed by independent auditors, stated in millions of U.S. dollars, prepared in accordance with International Financial Reporting Standards - IFRS issued by the International Accounting Standards Board - IASB. Rio de Janeiro – May 12, 2016 Main financial highlights (1Q-2016 x 1Q-2015): · Net loss attributable to the shareholders of Petrobras of US$ 318 million, as a result of: § Higher interest expenses, inflation indexation charges and foreign exchange losses, totaling US$ 2,450 million in the 1Q-2016; § A 7% decrease in crude oil and natural gas production (in Brazil and abroad); § A 8% decrease in domestic oil product sales; § Higher depreciation expenses; and § Higher idleness expenses with equipments, mainly related to drilling rigs. · Adjusted EBITDA of US$ 5,394 million in the 1Q-2016 (US$ 7,516 million in the 1Q-2015). Adjusted EBITDA Margin was 30% in the 1Q-2016. · Positive free cash flow of US$ 610 million in the 1Q-2016 (negative free cash flow of US$ 436 million in the 1Q-2015), due to higher diesel and gasoline domestic margins, decreased production taxes and import costs, as well as lower capital expenditures and investments. · The total indebtedness remained relatively flat as of March 31, 2016 (US$ 126,447 million) when compared to December 31, 2015 (US$126,216 million). Excluding foreign exchange translation effects, the total indebtedness decreased by 9% when expressed in Brazilian Reais. · Net debt was US$ 103,821 million as of March 31, 2016, a 3% increase when compared to December 31, 2015. · The ratio between net debt and the Last Twelve Months (LTM) Adjusted EBITDA in U.S. dollars increased from 4.41 as of December 31, 2015 to 5.03 as of March 31, 2016. Excluding foreign translation effects, this ratio decreased from 5.31 to 5.03 in the same period, when expressed in Brazilian Reais. The leverage decreased from 60% to 58%. Main operating highlights (1Q-2016 x 1Q-2015): · Total crude oil and natural gas production decreased 7%, reaching 2,616 thousand barrels of oil equivalent per day (boed). · Oil product output in Brazil remained relatively flat, totaling 1,958 thousand barrels per day (bpd) and domestic sales volumes reached 2,056 thousand bpd. · A 14% increase in crude oil and oil product exports (56 thousand bpd) and a 37% decrease of average Brent price (to US$ 33.89/bbl). · A 21% decrease in lifting costs excluding production taxes in Brazil (to US$ 10.49/bbl). 1 FINANCIAL AND OPERATING HIGHLIGHTS Main Items and Consolidated Economic Indicators US$ million Jan-Mar 2016 x 2015 (%) Results and investments 4Q-2015 1Q16 X 4Q15 (%) 17,989 25,967 (31) Sales revenues 22,147 (19) 5,373 7,827 (31) Gross profit 6,987 (23) 2,084 4,541 (54) Income (loss) before finance income (expense), share of earnings in equity-accounted investments and income taxes (10,451) 120 (2,223) (1,963) (13) Net finance income (expense) (1,283) (73) (318) 1,862 (117) Consolidated net income (loss) attributable to the shareholders of Petrobras (9,421) 97 (0.02) 0.14 (114) Basic and diluted earnings (losses) per share 1 (0.72) 97 5,394 7,516 (28) Adjusted EBITDA – U.S.$ million 2 4,440 21 30 30 − Gross margin (%) 3 32 (2) 12 17 (5) Operating margin (%) 3 (47) 59 (2) 7 (9) Net margin (%) 3 (43) 41 3,987 6,233 (36) Total capital expenditures and investments 5,419 (26) 3,522 5,185 (32) . Exploration & Production 4,510 (22) 243 673 (64) . Refining, Transportation and Marketing 556 (56) 75 229 (67) . Gas & Power 161 (53) 25 66 (62) . Distribution 74 (66) 69 2 3,350 . Biofuel 24 188 53 78 (32) . Corporate 94 (44) US$ million Jan-Mar 2016 x 2015 (%) Income (loss) before finance income (expense), share of earnings in equity-accounted investments and income taxes 4Q-2015 1Q16 X 4Q15 (%) 2,940 3,239 (9) . Refining, Transportation and Marketing 881 234 (196) 1,801 (111) . Exploration & Production (9,235) 98 281 563 (50) . Gas & Power (510) 155 (12) 319 (104) . Distribution (569) 98 (36) (15) (140) . Biofuel (63) 43 (1,021) (1,374) 26 . Corporate (1,568) 35 Jan-Mar 2016 x 2015 (%) Financial and economic indicators 4Q-2015 1Q16 X 4Q15 (%) 59.52 77.80 (23) Domestic basic oil products price (U.S.$/bbl) 62.30 (4) 33.89 53.97 (37) Brent crude (U.S.$/bbl) 43.69 (22) Domestic Sales price 28.88 43.40 (33) . Crude oil (U.S.$/bbl) 4 33.50 (14) 30.22 40.76 (26) . Natural gas (U.S.$/bbl) 32.47 (7) 3.90 2.87 36 Average commercial selling rate for U.S. dollar (R$/U.S.$) 3.84 2 3.56 3.21 11 Period-end commercial selling rate for U.S. dollar (R$/U.S.$) 3.90 (9) (8.9) 20.8 (30) Variation of the period-end commercial selling rate for U.S. dollar (%) (1.7) (7) 14.15 12.19 2 Selic interest rate - average (%) 14.15 − 2,067 2,249 (8) Total crude oil and NGL production (Mbbl/d) 2,214 (7) 549 554 (1) Total natural gas production (Mbbl/d) 563 (2) 2,616 2,803 (7) Total crude oil and natural gas production (Mbbl/d) 2,777 (6) 3,439 3,708 (7) Total sales volume (Mbbl/d) 3,872 (11) International Selling prices 41.59 58.40 (29) . Crude oil (U.S.$/bbl) 49.28 (16) 23.27 22.40 4 . Natural gas (U.S.$/bbl) 19.80 18 1 Net income (loss) per share calculated based on the weighted average number of shares. 2 Adjusted EBITDA equals net income plus net finance income (expense); income taxes; depreciation, depletion and amortization; share of earnings in equity-accounted investments; impairment and write-offs of overpayments incorrectly capitalized . Adjusted EBITDA is not a measure defined by IFRS and it is possible that it may not be comparable to similar measures reported by other companies. See Consolidated Adjusted EBITDA by Business Segment and a reconciliation of Adjusted EBITDA to net income on page 18. 3 Gross margin equals sales revenues less cost of sales divided by sales revenues; Operating margin equals income (loss) before finance income (expense), share of earnings in equity-accounted investments and income taxes, excluding write-offs of overpayments incorrectly capitalized divided by sales revenues; Net margin equals consolidated net income (loss) attributable to the shareholders of Petrobras divided by sales revenues. 4 Average between the prices of exports and the internal transfer prices from Exploration & Production to Refining, Transportation and Marketing. 2 FINANCIAL AND OPERATING HIGHLIGHTS RESULTS OF OPERATIONS – 1Q-2016 compared to 1Q-2015* : Virtually all revenues and expenses of our Brazilian operations are denominated and payable in Brazilian Reais. When the Brazilian Real depreciates relative to the U.S. dollar, as it did in the 1Q-2016 (a 36% depreciation), revenues and expenses decrease when translated into U.S. dollars. The depreciation of the Brazilian Real against the U.S. dollar affects the line items discussed below in different ways. Gross Profit Gross profit decreased by 31% to US$ 5,373 million in the 1Q-2016 when compared to the 1Q-2015, mainly due to foreign exchange translation effect (depreciation of the Brazilian Real against the U.S. dollar). Excluding this effect, gross profit decreased by 6% when expressed in Brazilian Reais, following lower sales revenues, mainly as a result of an 8% reduction of domestic demand for oil products, partially offset by higher diesel and gasoline margins and by a 14% increase of crude oil and oil product exports. The decrease in sales revenues was also a result of lower crude oil and oil product export prices, natural gas sales volumes decrease, lower electricity generation – due to lower thermoelectric demand – and electricity prices decrease. Lower import costs, production taxes decrease and higher share of domestic crude oil on feedstock processed (despite the 8% decrease of Brazilian crude oil and NGL production) also occurred in the 1Q-2016. However, there was an increase in depreciation expenses as a result of reserves estimation decrease (mainly due to lower crude oil prices), partially offset by lower carry amounts of assets impacted by the impairment charges recognized in 2015. Income (loss) before finance income (expense), share of earnings in equity-accounted investments and income taxes Income before finance income (expense), share of earnings in equity-accounted investments and income taxes was US$ 2,084 million in the 1Q-2016, a 54% decrease when compared to the 1Q-2015, resulting from lower gross profit, higher idleness expenses related to drilling rigs, impairment charges of Bijupirá and Salema fields. In addition, the 1Q-2015 was favorably impacted by the reversal of allowance for impairment of trade receivables from companies in the isolated electricity system. Net finance expense Net finance expense was US$ 2,223 million in the 1Q-2016, US$ 260 million higher when compared to the 1Q-2015, resulting from the higher reclassification of foreign exchange losses to the net income, due to the hedge accounting policy, and the increase in interest expenses, due to higher debt and to the depreciation of the Brazilian Real against the U.S. dollar. Net income (loss) attributable to the shareholders of Petrobras Loss attributable to the shareholders of Petrobras of US$ 318 million in the 1Q-2016, mainly due to higher interest expenses and losses with foreign exchange charges, lower crude oil and natural gas production, decreased domestic oil product sales, higher depreciation expenses and increased equipment idleness. Adjusted EBITDA and Free cash flow Adjusted EBITDA of US$ 5,394 million in the 1Q-2016, a 28% decrease compared to US$ 7,516 million in the 1Q-2015. The Adjusted EBITDA Margin reached 30% in the 1Q-2016. Positive free cash flow of US$ 610 million in the 1Q-2016, positive for the fourth consecutive quarter, due to higher diesel and gasoline domestic margins, decreased production taxes in Brazil and import costs, as well as lower capital expenditures and investments. This result represents an important effort to deleverage the Company. * See Appendix for additional information about results of operations of 1Q-2016 compared to 1Q-2015. 3 FINANCIAL AND OPERATING HIGHLIGHTS NET INCOME BY BUSINESS SEGMENT Petrobras is an integrated energy company and most of the crude oil and natural gas production from the Exploration & Production segment is transferred to other business segments of the Company. Our results by business segment include transactions carried out with third parties, transactions between companies of Petrobras’s Group and transfers between Petrobras’s business segments that are calculated using internal prices defined through methodologies based on market parameters. On April 28, 2016, the Extraordinary General Meeting approved the statutory adjustments according to the new organizational structure of the company and its new management and governance model, to align the organization to the new reality of the oil and gas sector and prioritize profitability and capital discipline. The new management model does not provide for the discontinuance of the Company's business, but involves unification activities. Considering the adjustments to the new management model, the structure of segment information may be re-evaluated, if it deems it necessary, to provide managers with enough information to business performance assessment, as well as for decision-making about allocation of resources and/or investments. EXPLORATION & PRODUCTION U.S.$ million Jan-Mar 2016 x 2015 (%) Net Income (Loss) Attributable to the Shareholders of Petrobras (154) 1,191 (113) The loss attributable to the E&P business segment was US$ 154 million in the 1Q-2016 compared to a net income of US$ 1,191 million in the 1Q-2015. This loss was due to lower international crude oil prices (37%) and lower crude oil and NGL production volumes (8%) in Brazil and abroad, higher depreciation expenses and increased drilling rigs idleness. These effects were partially offset by lower production taxes in Brazil. Jan-Mar Domestic production (Mbbl/d) (*) 2016 x 2015 (%) Crude oil and NGLs 5 1,980 2,149 (8) Natural gas 6 455 467 (3) Total (7) Crude oil and NGL production decreased by 8% due to maintenance stoppages in P-35 (Marlim), FPSO Cidade de Vitória (Golfinho), FPSO Capixaba (Cachalote/Baleia Franca) and P-53 (Marlim Leste). These effects were partially offset by the start-up/ramp-up of new systems, mainly FPSO Itaguaí (Iracema Norte), P-58 (Parque das Baleias) and FPSO Mangaratiba (Iracema Sul). Natural gas production decreased 3% due to scheduled stoppages aforementioned. (*) Not reviewed by independent auditor. 5 NGL – Natural Gas Liquids. 6 Does not include LNG. Includes gas reinjection. 4 FINANCIAL AND OPERATING HIGHLIGHTS Jan-Mar Production abroad (Mbbl/d) (*) 2016 x 2015 (%) Consolidated production abroad Crude oil and NGLs 62 69 (10) Natural gas 94 87 8 Total 156 156 − Non-consolidated production abroad 25 31 (19) Total production abroad (3) Consolidated crude oil and NGL production abroad decreased by 10%, mainly due to the disposal of Austral Basin fields and to the field returned to the La Pampa province in 2015, both in Argentina. Non-consolidated production of crude oil and NGL abroad decreased by 19% mainly due to the schedule stoppage in Akpo field in Nigeria. Natural gas production increased 8% due to the production start-up of the Hadrian South field in the United States. Jan-Mar Lifting Cost 7 - Brazil (*) 2016 x 2015 (%) U.S.$/barrel: Excluding production taxes 10.49 13.27 (21) Including production taxes 13.43 20.05 (33) Lifting Cost - Excluding production taxes Lifting cost excluding production taxes decreased due to lower well intervention expenses in Campos Basin and higher share of pre-salt production with lower unit cost. Lifting Cost - Including production taxes Lifting cost including production taxes decreased as a result of lower production taxes (royalties and special participation charges) attributable to decreased crude oil price. Jan-Mar Lifting Cost - abroad (U.S.$/barrel) (*) 2016 x 2015 (%) 5.62 8.86 (37) Lifting cost abroad was 37% lower, as a result of the disposal of Austral Basin fields in Argentina, which had higher operating costs, and to the production start-up of the Hadrian South field in the United States, following its lower average lifting costs. 7 Crude oil and natural gas lifting cost. (*) Not reviewed by independent auditor. 5 FINANCIAL AND OPERATING HIGHLIGHTS REFINING, TRANSPORTATION AND MARKETING U.S.$ million Jan-Mar 2016 x 2015 (%) Net Income (Loss) Attributable to the Shareholders of Petrobras 2,041 2,160 (6) Net income of US$ 2,041 million in the 1Q-2016 decreased when compared to net income of US$ 2,160 million in the 1Q-2015, mainly due to foreign translation effects (36% depreciation of the Brazilian Real against the U.S. dollar). Excluding these effects, net income of the RTM business segment increased by 29%, mainly due to a decrease in crude oil purchase/transfer costs, following the lower crude oil international prices, to lower share of crude oil imports on feedstock processing, to lower share of oil product imports in our sales mix and also to higher diesel and gasoline margins. The decreased oil product domestic demand, as a result of lower economic activity in Brazil, partially offset this increase. Jan-Mar Refining Operations - Brazil (Mbbl/d) (*) 2016 x 2015 (%) Output of oil products 1,958 1,964 − Reference feedstock 8 2,176 2,176 − Refining plants utilization factor (%) 9 84 86 (2) Feedstock processed (excluding NGL) - Brazil 10 1,836 1,879 (2) Feedstock processed - Brazil 11 1,870 1,922 (3) Domestic crude oil as % of total feedstock processed 89 86 3 Despite the market downturn, the output of oil products remained relatively flat, decreasing the share of imports in the sales mix. This effect was due to the increased share of diesel on total production, mainly due to operational improvement in RNEST. Jan-Mar Refining Operations - abroad (Mbbl/d) (*) 2016 x 2015 (%) Total feedstock processed 140 127 10 Output of oil products 144 155 (7) Reference feedstock 230 230 − Refining plants utilization factor (%) 57 54 3 Total feedstock processed increased 10% due to the production return of Pasadena Refinery, after scheduled stoppage in March 2015, partially offset by the interruption of feedstock processing at the Okinawa Refinery in Japan, in April 2015. (*) Not reviewed by independent auditor. 8 Reference feedstock or Installed capacity of primary processing considers the maximum sustainable feedstock processing reached at the distillation units at the end of each period, respecting the project limits of equipment and the safety, environment and product quality requirements. It is lower than the authorized capacity set by ANP (including temporary authorizations) and by environmental protection agencies . 9 Refining plants utilization factor is the feedstock processed (excluding NGL) divided by the reference feedstock. 10 Feedstock processed (excluding NGL) – Brazil is the volume of crude oil processed in the Company´s refineries and is factored into the calculation of the Refining Plants Utilization Factor. 11 Feedstock processed - Brazil includes crude oil and NGL processing. 6 FINANCIAL AND OPERATING HIGHLIGHTS Jan-Mar Imports and Exports of Crude Oil and Oil Products (Mbbl/d) (*) 2016 x 2015 (%) Crude oil imports 199 277 (28) Oil product imports 287 345 (17) Imports of crude oil and oil products (22) Crude oil exports 12 307 281 9 Oil product exports 146 116 26 Exports of crude oil and oil products 14 Exports (imports) net of crude oil and oil products 85 Crude oil imports were lower due to the decreased feedstock processed and to higher share of domestic crude oil in the mix. Lower imports and higher exports due to lower domestic oil product demand. Jan-Mar Refining Cost - Brazil (*) 2016 x 2015 (%) Refining cost (U.S.$/barrel) 2.27 2.84 (20) Refining cost in US$/barrel decreased by 20% in the 1Q-2016 when compared to the 1Q-2015. Excluding foreign exchange variation effects, refining cost in R$/barrel, increased by 7%, mainly reflecting higher employee compensation costs attributable to the 2015/2016 Collective Bargaining Agreement, along with a decrease in feedstock processed, which increases the unit cost. Jan-Mar Refining Cost - abroad (U.S.$/barrel) (*) 2016 x 2015 (%) 4.01 3.90 3 Refining cost abroad was 3% higher, mainly due to increased maintenance and operational expenses in Pasadena Refinery, partially offset by the depreciation of Argentine currency that impacted Baía Blanca Refinery. (*) Not reviewed by independent auditor. 12 It includes crude oil export volumes made both by our Refining, Transportation and Marketing segment and by our Exploration & Production segment. 7 FINANCIAL AND OPERATING HIGHLIGHTS GAS & POWER U.S.$ million Jan-Mar 2016 x 2015 (%) Net Income (Loss) Attributable to the Shareholders of Petrobras 195 379 (49) Net income was US$ 195 million in the 1Q-2016, a 49% decrease when compared to net income of US$ 379 million in the 1Q-2015, due to the 36% depreciation of the Brazilian Real against the U.S dollar and to the fact that the 1Q-2015 was positively impacted by the reversal of allowance of impairment of trade receivables from companies in the isolated electricity sector (US$ 452 million). This effect was partially offset by decreased acquisition costs of imported gas (NGL and Bolivian gas) and higher natural gas sales margin, due to higher average realization price in the 1Q-2016, and also by losses from tax contingencies related to deferred VAT tax on natural gas purchase (US$ 180 million) in the 1Q-2015. Jan-Mar Physical and Financial Indicators (*) 2016 x 2015 (%) Electricity sales (Free contracting market - ACL) 13 - average MW 863 911 (5) Electricity sales (Regulated contracting market - ACR) 14 - average MW 3,172 3,263 (3) Generation of electricity - average MW 2,832 5,110 (45) Imports of LNG (Mbbl/d) 74 113 (35) Imports of natural gas (Mbbl/d) 194 208 (7) Electricity price in the spot market - Differences settlement price (PLD) - US$/MWh 15 18 135 (87) Electricity sales to the Brazilian free contracting market ( Ambiente de Contratação Livre – ACL) were 5% lower, attributable to the termination of agreements. Electricity sales volumes to the Brazilian regulated market ( Ambiente de Contratação Regulada – ACR ) were 3% lower due to the termination of Electricity Auction (205 average MW). The 45% decrease of electricity generation and the 87% decrease of the electricity prices in the spot market were due to improved hydrological conditions, mainly in the Southeast region. LNG imports decreased by 35% and natural gas imports from Bolivia were 7% lower, reflecting a decrease of thermoelectric demand. ota de rodapé: ( 13] [14] [15] (*)
